Citation Nr: 1741322	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bronchial asthma.

2.  Entitlement to an initial compensable rating for allergic rhinitis.  

3.  Whether the assignment of a 30 percent evaluation, but not higher, for bronchial asthma, as reflected in an August 2009 rating decision, was clearly and unmistakable erroneous (CUE).

4.  Whether the assignment of an initial noncompensable rating, but not higher, for allergic rhinitis, as reflected in an August 2009 rating decision, was CUE.  


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to January 1987 and from April 1987 to August 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015, the Board issued a decision determining that the Veteran had withdrawn his appeals of the two increased rating claims captioned above and denied the Veteran's requests asserting that the assignment of these ratings was CUE.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court), and in December 2016, the Court issued a Memorandum Decision vacating the entirety of the Board's decision. The case has now been returned to the Board.


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a written statement indicating the Veteran's wish to withdraw his appeal of his claims seeking higher ratings for bronchial asthma and allergic rhinitis; the Veteran did not timely reinitiate his appeal; thus, the August 2009 rating decision that assigned a 30 percent rating for bronchial asthma and an initial noncompensable rating for allergic rhinitis is final.

2.  The August 2009 rating decision that assigned a 30 percent rating for bronchial asthma and an initial noncompensable rating for allergic rhinitis was not factually or fatally flawed or otherwise undebatably legally erroneous in its application of the provisions of the rating criteria found at Diagnostic Codes 6602 and 6522, respectively.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for a rating higher than 30 percent for bronchial asthma, adjudicated by an August 2009 rating decision, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the claim for an initial compensable rating for allergic rhinitis, adjudicated by an August 20099 rating decision, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The assignment of a 30 percent rating for bronchial asthma, as reflected in the August 2009 rating decision, was not the product of CUE.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Code 6602 (2016). 

4.  The assignment of an initial noncompensable rating for allergic rhinitis, as reflected in the August 2009 rating decision, was not the product of CUE.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Code 6522 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As referenced above, in the vacated December 2015 decision in which the Board initially adjudicated this appeal, the Board determined that while the Veteran perfected an appeal of his claim seeking an increased rating for bronchial asthma and timely disagreed with the initially assigned rating for allergic rhinitis, he later withdrew these appeals through a statement submitted by his representative and did not timely reinitiate the appeals; accordingly, the rating decision's assignment of these initial ratings is final.  The Board then analyzed the evidence then of record and determined that the assignment of these ratings was not CUE.  

At the outset of this analysis, the Board notes that, as reflected in the Memorandum Decision, the Court did not object to or otherwise find insufficient the Board's general recitation of the facts or procedural history of this case.  Rather, the Memorandum Decision reflects the Court's specific determination that the Board erred by "failing to discuss adequately the content of the statements purportedly withdrawing the appellant's appeals and, therefore, it is not clear whether the Board determined that the appellant's withdrawal was 'done with a full understanding of the consequences of such action.'"  Further, based on this vacatur of the Board's decision that the Veteran had withdrawn his appeals and that these rating decisions were therefore final, the Court vacated the Board's decisions that the assignment of these initial ratings was not the product of CUE, as the CUE analysis was predicated on the initial finding that the rating assignments were final.  

Accordingly, in the interest of judicial economy, the Board will focus the current analysis on this identified area of deficiency, namely the validity of the Veteran's withdrawal of his appeal, and, in the interests of judicial economy, the Board hereby incorporates all other facts and analysis of the December 2015 vacated Board decision by reference.  See generally Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), vacated on other grounds sub nom Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  

As set forth in the Board's prior decision, the August 2009 rating decision at issue was promulgated after the Veteran timely disagreed with a February 2008 rating decision that denied an increased rating claim for bronchial asthma and declined to reopen a previously-denied service connection claim for allergic rhinitis.  In the August 2009 rating decision, the RO reopened and granted service connection for allergic rhinitis, assigning an initial noncompensable rating, and increased the rating for bronchial asthma from 10 percent to 30 percent.  The RO simultaneously issued a statement of the case addressing only entitlement to a rating higher than 30 percent for bronchial asthma, as reopening and granting the Veteran's service connection claim for allergic rhinitis was considered a full grant of the benefit sought.  Thereafter, the Veteran submitted a VA Form 9, which was received by VA on September 16, 2009, in which he perfected his appeal of his asthma increased rating claim and disagreed with the initial rating assigned for his allergic rhinitis.  

In a statement received on September 23, 2009, the Veteran's then duly-appointed representative, a member of a Veterans Service Organization (VSO) stated "[t]he [Veteran] is satisfied with his full grant on his appeal for 30 percent for [a]sthma and 0 percent for [r]hinitis."  A September 23, 2009 report of contact from the Veteran's representative chronicling their phone conversation further states that "[t]he veteran received a full grant on his appeal and is satisfied with 0 percent for rhinitis and 30 percent for asthma.  The veteran wishes to withdraw his appeal."  The Board concluded that these statements constituted a valid withdrawal of both appeals, as the Veteran's representative was legally capable of withdrawing an appeal on the Veteran's behalf and noting that VSO's are charged with acting on behalf of and in the best interests of those they represent.  Thus, the Board concluded that the Veteran's assertion that his representative, on his own accord, would act without the Veteran's consent and against the Veteran's best interest, is counterintuitive, citing Anderson v. Brown, 9 Vet. App. 542, 547 (1996).

However, the Court found the Board erred by determining that the Veteran had withdrawn his appeals of his initial increased rating claims without addressing the fact that when withdrawing the appeal in a September 2009 statement, the Veteran's representative characterized the August 2009 decision as a full grant of his appeal, when it was in fact only a partial grant of his increased rating claim (as anything less than a 100 percent rating is deemed a partial grant), and by failing to address that the Veteran's representative withdrew the Veteran's appeal seven days after the Veteran filed the appeal.  The Court concluded that these facts suggest that the Veteran's September 2009 withdrawal of his appeals might not satisfy the requirements of DeLisio-that the withdrawal be "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011). 

At the outset, the Board notes, and the Court did not disagree, with the premise that after a claimant appoints an accredited VA representative, the representative may act on the Veteran's behalf, and the Veteran is bound by the representative's actions.  See Anderson v. Brown, 9 Vet. App. 542, 547 (1996) ("By filing VA Form 21-22, the appellant authorized his service representative to act on his behalf....Under agency law, the appellant is bound by the acts of his service representative.").  Thus, the Board's analysis will focus not on the authority of the Veteran's representative to withdraw the Veteran's claims on his behalf, but rather whether the circumstances of this case suggest that the Veteran's withdrawal was invalid, meaning that the withdrawal was not explicit, unambiguous, or done with a full understanding of the consequences of such action.  DeLisio, 25 Vet. App. at 57. 

Turning first to whether the Veteran's representative characterization of the August 2009 rating decision as a full grant of his appeal, the Board does not find that this characterization undermines the explicit or unambiguous nature of the representative's withdrawal of the appeal, nor does it suggest that the parties lacked a full understanding of the consequences of the withdrawal.  In that regard, the Board notes that both the Veteran and his representative received copies of the August 2009 rating decision and August 2009 statement of the case, and the August 2009 rating decision clearly laid out the benefits granted, noting that the Veteran's asthma increased rating claim remained in appellate status, and the August 2009 statement of the case set forth the reasons why a rating higher than 30 percent was not warranted.  The statement of the case further instructed the Veteran to return a complete VA Form 9 within the prescribed time period to perfect an appeal of this increased rating claim, which the Veteran did.  Thus, it is evident that both the Veteran and his representative were fully informed of the nature of the RO's actions and the respective appellate status of those claims.

The Board finds that Veteran's representative's characterization of these decisions as a "full grant" of both appeals, when reasonably read in context, likely referred to the fact that the Veteran had sought and been awarded service connection for allergic rhinitis and an increased rating from 10 percent to 30 percent for bronchial asthma, although indeed any rating assignment less than 100 percent fails to constitute a "full grant."  Thus, the Board does not find that the Veteran's representative's reference to the benefits awarded the Veteran as a "full grant" negates the explicit and unambiguous nature of the remainder of the representative's submitted statement or transcribed conversation with the Veteran, which expressly and unambiguously state that the Veteran was satisfied with his assigned 0 percent and 30 percent ratings and wished to withdraw his appeals.  

As to the timing of this withdrawal, which the Court notes was submitted seven days after the RO received the Veteran's VA Form 9, which perfected his appeal of his bronchial asthma increased rating claim and initiated an appeal of his allergic rhinitis initial rating, the Board similarly does not find the timing significant.  Indeed, such a withdrawal soon after perfecting an appeal is does not appear to be an uncommon scenario on its face, nor does the Board find that the timing to be significant to the validity of the appeal withdrawal.  The Board cannot discern what would be more appropriate timing for a withdrawal.  One month later, one year later or any other timeframe does not appear to result in a different outcome.  A plausible scenario that would result in such a timeline would be for the Veteran to initiate a phone call to his representative to discuss his recently-perfected and initiated appeals, and to receive guidance on the appeals process and to discuss the merits of the claims on appeal.  It is further plausible that after such a conversation, the representative would outline the Veteran's likelihood of successfully appealing these decisions based on that representative's experience with the claims process and knowledge of the evidence of record.  Further, based on the representative's advice that the current evidence would not support an increase, the Veteran would agree to withdraw his appeals, so as to conserve VA resources, and submit increased rating claims at a time when he had experienced an increase in the respective disabilities.  Thus, the Board does not find that the timing of the withdrawal of the appeal in any way undermines its validity.  

The present case differs from other cases where post-withdrawal timing might change the outcome or make it ambiguous.  In Warren v. McDonald, 28 Vet. App. 214 (2016), the Court reversed a Board finding that certain correspondence constituted a withdrawal of an appeal.  After the purported withdrawal in Warren, the Veteran and his representative continued to submit regular correspondence and evidence indicating that they believed there was still an appeal pending.  It was clear that the Veteran was only requesting to withdraw from the DRO process and hearing.  Id. at 219.  In the present case, in contrast, after the withdrawal, there was no contact or submission of evidence until the current CUE requests were filed over 15 months later in January 2011.  Thus, the Veteran's case is unlike Warren as there was no post-withdrawal indication that the Veteran or his representative believed there was still an appeal pending.

The Board concludes that there remain two ways in which the Veteran's withdrawal of his appeals would be invalid.  First, if the Veteran's representative acted of his own accord and without the Veteran's consent as the Veteran asserts; second, if the Veteran's representative did not fully inform the Veteran of the effect of the withdrawal of his appeals, so that his decision to withdraw his appeals was not fully informed, then the Board finds that the withdrawal would be invalid.   

As to whether the evidence suggests that the Veteran's representative withdrew the Veteran's appeal without his knowledge or consent, the Board finds this assertion to be implausible.  The Board notes that VSO representatives are tasked with aiding veterans and whom are often veterans themselves, and that there is no conceivable benefit for them to act against the best interests of those they represent.  Thus, the Board does not accord any probative weight to the Veteran's assertion that his VSO representative would violate his fiduciary duty and act in a manner adverse to the Veteran, on his own accord, without the Veteran's knowledge or consent.  Further, the Board does not find plausible the Veteran's assertion that he did not speak to his representative on September 23, 2009, or that the contents of this conversation were misrepresented in the representative's transcribed report of contact.  Again, the Board can find no conceivable benefit for the Veteran's representative to misrepresent the Veteran in such a manner.    

Second, if the Veteran's representative did not fully inform the Veteran of the effect of the withdrawal of his appeals, so that his decision to withdraw his appeals was not fully informed, the withdrawal would be invalid.   However, even if not necessarily an attorney, representatives of VSO's are well-versed in the compensation claims and appeals process, as their daily duties involve zealously representing veterans throughout the various stages of this process.  See, e.g., VBA Manual M21-1, I.3.A.1. (VA Representation-Claimants before VA are provided representation by Veterans service organizations (VSOs) . . . to ensure that such claimants have responsible, qualified representation to assist in the preparation, presentation, and prosecution of claims for Veterans' benefits).  Moreover, the Veteran's VSO representative had received copies of all adjudicative actions since the Veteran appointed this VSO as his accredited representative in May 2007.  Accordingly, the representative was fully informed of the procedural posture of these claims, as was the Veteran, who also received all adjudicative actions.  Moreover, the representative's notation that the Veteran was satisfied with his zero percent and 30 percent ratings is unambiguous and accurately reflects the benefits awarded to the Veteran, further failing to reflect that the Veteran or his representative were misinformed of the posture of the Veteran's appeals or the effect of a withdrawal.  

Based on the foregoing, the Board concludes that the Veteran's withdrawals of his appeals in September 2009, through his then-duly appointed representative, were valid as they were explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  Thus, these two appeals will be dismissed.

As referenced above, all of the other aspects of the Board's analysis of this matter, including the conclusions that the September 2009 rating decision is final and that it was not the product of CUE, are incorporated by reference from the December 2015 decision.  The Board has carefully considered these issues, facts and analyses again, but finds no change is warranted.  Cf. Mathews v. McDonald, 28 Vet. App. 309, 315 (2016) (the Board is not permitted to sub silentio incorporate its reasons or bases from a prior remand).





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the assignment of a 30 percent rating for bronchial asthma, adjudicated by an August 2009 rating decision, has been withdrawn and is therefore dismissed.

The appeal of the assignment of an initial noncompensable rating for allergic rhinitis, adjudicated by an August 2009 rating decision, has been withdrawn and is therefore dismissed.

The assignment of a 30 percent rating, but not higher, for bronchial asthma, as reflected in an August 2009 rating decision, was not CUE.  

The assignment of an initial noncompensable evaluation for allergic rhinitis, as reflected in the August 2009 rating decision, was not CUE.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


